      Case 3:20-cv-03845-EMC Document 114 Filed 08/11/21 Page 1 of 2



 1   CLEMENT SETH ROBERTS (CA Bar No. 209203)
     croberts@orrick.com
 2   Orrick, Herrington & Sutcliffe LLP
     405 Howard Street
 3   San Francisco, CA 94105-2669
     Telephone: +1 415 773 5700
 4   Facsimile: +1 415 773 5759

 5   BAS DE BLANK (CA Bar No. 191487)
     basdeblank@orrick.com
 6   EVAN BREWER (CA Bar No. 304411)
     ebrewer@orrick.com
 7   Orrick, Herrington & Sutcliffe LLP
     1000 Marsh Road
 8   Menlo Park, CA 94025
     Telephone: +1-650-614-7400
 9   Facsimile: +1-650-614-7401
10   ALYSSA CARIDIS (CA Bar No. 260103)
     acaridis@orrick.com
11   Orrick, Herrington & Sutcliffe LLP
     777 South Figueroa Street, Suite 3200
12   Los Angeles, CA 90017-5855
     Telephone: +1-213-629-2020
13   Facsimile: +1-213-612-2499

14   GEORGE I. LEE (admitted pro hac vice)
     lee@ls3ip.com
15   SEAN M. SULLIVAN (admitted pro hac vice)
     sullivan@ls3ip.com
16   RORY P. SHEA (admitted pro hac vice)
     shea@ls3ip.com
17   J. DAN SMITH (admitted pro hac vice)
     smith@ls3ip.com
18   LEE SULLIVAN SHEA & SMITH LLP
     656 W Randolph St., Floor 5W
19   Chicago, IL 60661
     Telephone: +1 312 754 0002
20   Facsimile: +1 312 754 0003

21   Attorneys for Defendant Sonos, Inc.

22
                                    UNITED STATES DISTRICT COURT
23
                               NORTHERN DISTRICT OF CALIFORNIA
24
     GOOGLE LLC,                                    Case No. 20-cv-03845-EMC
25
                       Plaintiff,                   NOTICE OF APPEARANCE
26          v.                                      PURSUANT TO CIVIL L.R. 5-1(c)(2)
27   SONOS, INC.,
28                     Defendant.

                                                                     NOTICE OF APPEARANCE
                                                                            20-CV-03845-EMC
       Case 3:20-cv-03845-EMC Document 114 Filed 08/11/21 Page 2 of 2



 1          TO THE CLERK OF THE COURT AND ALL PARTIES:

 2          PLEASE TAKE NOTICE that Evan Brewer of Orrick, Herrington & Sutcliffe LLP, does

 3   hereby enter his appearance on behalf of Defendant Sonos, Inc. (“Sonos”) and requests that notice

 4   of all further papers and proceedings, except original process, be served upon him at the

 5   following address:

 6          Evan Brewer
            Orrick, Herrington & Sutcliffe LLP
 7          1000 Marsh Road
            Menlo Park, CA 94025
 8          Telephone: +1-650-614-7400
            Facsimile: +1-650-614-7401
 9          E-mail: ebrewer@orrick.com
10
     This appearance is without prejudice to, or waiver of, any defense that Sonos may have,
11
     including, but not limited to, defenses based on lack of personal jurisdiction, improper venue,
12
     insufficient process, and insufficient service of process.
13

14
     Dated: August 11, 2021                        ORRICK, HERRINGTON & SUTCLIFFE LLP
15

16                                                  By: /s/ Evan Brewer
                                                                  EVAN BREWER
17
                                                   Attorneys for Defendant Sonos, Inc.
18

19
20

21

22

23

24

25

26

27

28

                                                                               NOTICE OF APPEARANCE
                                                      1                               20-CV-03845-EMC
